             Case 1:20-cv-00710-CFL Document 10 Filed 07/31/20 Page 1 of 6




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

RICKY DENTON,                                   )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )      No. 20-710C
                                                )      (Judge Lettow)
THE UNITED STATES,                              )
                                                )
                 Defendant.                     )

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO
PROCEED IN FORMA PAUPERIS AND DEFENDANT’S MOTION TO STAY DEADLINES

        Defendant, the United States, respectfully submits this opposition to plaintiff Ricky

Denton’s Application to Proceed In Forma Pauperis (ECF No. 9), and respectfully requests that

the Court stay its deadlines to respond to Mr. Denton’s complaint (ECF No. 1), motion for

enlargement of time and leave to file an amended complaint (ECF No. 7), and motion for

enlargement of time to pay filing fees (ECF No. 8) until 60 days after either the Court grants

Mr. Denton’s application to proceed in forma pauperis, or Mr. Denton pays his full filing fee for

this action. We have not attempted to contact Mr. Denton regarding our motion because we

understand that he is currently incarcerated.

             OPPOSITION TO APPLICATION TO PROCEED IN FORMA PAUPERIS

        The Court should deny Mr. Denton’s application to proceed in forma pauperis because he

has filed at least five prior Federal actions or appeals that were dismissed as frivolous or for

failure to state a claim.

        “In enacting the Prison Litigation Reform Act” (PLRA), “Congress intended to

discourage frivolous and abusive prison lawsuits.” Schagene v. United States, 37 Fed. Cl. 661,

661 (1997) (internal quotation marks omitted). The PLRA’s “three strikes” provision provides:

                 In no event shall a prisoner bring a civil action or appeal a judgment
                 in a civil action or proceeding under this section [governing
          Case 1:20-cv-00710-CFL Document 10 Filed 07/31/20 Page 2 of 6




                proceedings in forma pauperis] if the prisoner has, on 3 or more
                prior occasions, while incarcerated or detained in any facility,
                brought an action or appeal in a court of the United States that was
                dismissed on the grounds that it is frivolous, malicious, or fails to
                state a claim upon which relief may be granted, unless the prisoner
                is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

        Thus, “a prisoner is barred from proceeding in forma pauperis if three or more prior

actions or appeals brought by the prisoner have been dismissed as frivolous or malicious or for

failure to state a claim.” Taylor v. United States, 578 F. App’x 991 (Fed. Cir. 2014); accord,

e.g., Harris v. United States, 562 F. App’x 987 (Fed. Cir. 2014) (“[A] prisoner is barred from

proceeding in forma pauperis if three or more prior actions or appeals have been dismissed as

frivolous or malicious or for failure to state a claim . . . .”).

        Mr. Denton has filed at least five such prior actions or appeals. See Denton v. Stokes,

620 F. App’x 712, 713 (11th Cir. 2015) (affirming “sua sponte dismiss[al] . . . for fail[ure] to

state a claim”); Denton v. Vanderford, No. 12-4188, 2019 WL 1930323, at *6 (N.D. Ala. May 1,

2019) (“[A]ll claims against all defendants are due to be dismissed pursuant to 28 U.S.C.

§ 1915A(b) for failing to state a claim upon which relief may be granted.”); Denton v. Colbert

Cty. Sheriff’s Office, No. 12-4059, 2015 WL 1334017, at *1 (N.D. Ala. March 24, 2015) (“[T]he

complaint is due to be dismissed pursuant to 28 U.S.C. § 1915A(b)(1) for failing to state a claim

upon which relief may be granted.”); Denton v. Stokes, No. 12-4145, 2014 WL 1388389, at *2

(N.D. Ala. April 9, 2014) (“[T]he dismissal of this action is a dismissal countable for purposes of

28 U.S.C. § 1915(g).”); Denton v. Warden of USP-McCreary, No. 12-231, 2013 WL 2406153,

at *3 (E.D. Ky. May 31, 2013) (“Denton’s right-of-access claims . . . fail to state a claim upon

which relief can be granted.”). Therefore, Mr. Denton already has accrued at least “three strikes”

and may not file any civil action in forma pauperis while a prisoner.



                                                         2
          Case 1:20-cv-00710-CFL Document 10 Filed 07/31/20 Page 3 of 6




       The PLRA’s “three strikes” provision contains an exception if “the prisoner is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see Fourstar v. United States,

950 F.3d 856, 859 (Fed. Cir. 2020) (“[I]mminent physical injury and personal danger are the

intended focus of the statutory exception to the three-strikes rule.”). “‘Imminent’ dangers are

those dangers which are about to occur at any moment or are impending”; allowing “an

otherwise disqualified prisoner [to] allege[] that any threat of physical injury occurred at any

time” would allow “the imminent danger exception [to] swallow[] the rule.” Abdul-Akbar v.

McKelvie, 239 F.3d 307, 315 (3d Cir. 2001) (en banc). “[T]he prisoner’s factual allegations must

be sufficiently specific” to allow the Court to “evaluat[e] the imminence or dangerousness of the

threat the prisoner faces,” as “prisoners [must] demonstrate the actual existence of an imminent

threat, otherwise disqualified filers could obtain IFP status simply by adding general allegations

of endangerment.” Mitchell v. Fed. Bureau of Prisons, 587 F.3d 415, 421 (D.C. Cir. 2009).

Mr. Denton’s allegations that he has an “ongoing medical condition” that “is getting

progressively wors[e],” and that he has had symptoms for “over two months,” demonstrate that

any danger is not imminent. Compl. at 2 ¶ 3. Likewise, his conclusory allegations of “serious

bodily injury” and “deliberate indifference” are insufficiently specific. Id. at 1 ¶ 1, 4; see, e.g.,

Rankins v. United States, No. 18-105C, 2018 WL 523935, at *2 n.2 (Fed. Cl. Jan. 24, 2018)

(rejecting “conclusory” allegation “that prison officials are being “deliberately indifferent to his

medical needs” (alterations omitted)). Therefore, Mr. Denton’s in forma pauperis application is

not saved by the PLRA’s “imminent danger of serious physical injury” exception.

       Accordingly, the Court should deny Mr. Denton’s application to proceed in forma

pauperis and require him to immediately pay the full filing fee if he wishes to proceed with this

action. See RCFC 77.1(c) (governing Court fees).




                                                       3
           Case 1:20-cv-00710-CFL Document 10 Filed 07/31/20 Page 4 of 6




                                   MOTION TO STAY DEADLINES

        The Court should stay defendant’s deadlines to respond to Mr. Denton’s complaint (ECF

No. 1), motion for enlargement of time and leave to file an amended complaint (ECF No. 7), and

motion for enlargement of time to pay filing fees (ECF No. 8) until 60 days after either the Court

grants Mr. Denton’s application to proceed in forma pauperis, or Mr. Denton pays his full filing

fee for this action.

        Defendant respectfully submits that good cause exists for this request. If Mr. Denton’s

application to proceed in forma pauperis is denied, his complaint will be dismissed unless he

pays the full filing fee for this action. Under these circumstances, the interests of justice, the

PLRA’s objective of discouraging “frivolous and abusive prison lawsuits,” Schagene, 37 Fed. Cl.

at 661, and “the just, speedy, and inexpensive determination of” this action, RCFC 1, are best

served by staying our deadlines to respond to Mr. Denton’s filings. Granting the requested stay

will conserve the resources of the parties and the Court by avoiding unnecessary briefing and

analysis if Mr. Denton is not given in forma pauperis status and does not pay his full filing fee.

        Accordingly, the Court should stay our deadlines to respond to Mr. Denton’s filings until

60 days after either the Court grants Mr. Denton in forma pauperis status, or Mr. Denton pays his

full filing fee for this action.

                                           CONCLUSION

        For these reasons, we respectfully request that the Court deny Mr. Denton’s application

to proceed in forma pauperis, and grant our motion to stay our deadlines to respond to

Mr. Denton’s filings until 60 days after either the Court grants Mr. Denton’s application to

proceed in forma pauperis or Mr. Denton pays his full filing fee for this action.




                                                      4
        Case 1:20-cv-00710-CFL Document 10 Filed 07/31/20 Page 5 of 6




                                            Respectfully submitted,

                                            ETHAN P. DAVIS
                                            Acting Assistant Attorney General

                                            ROBERT E. KIRSCHMAN, JR.
                                            Director

                                            /s/Elizabeth M. Hosford
                                            ELIZABETH M. HOSFORD
                                            Assistant Director

                                            /s/Steven C. Hough
                                            STEVEN C. HOUGH
                                            Trial Attorney
                                            Commercial Litigation Branch
                                            Civil Division
                                            United States Department of Justice
                                            PO Box 480
                                            Ben Franklin Station
                                            Washington, DC 20044
                                            Telephone: (202) 507-6030
                                            Facsimile: (202) 305-7644
                                            steven.c.hough@usdoj.gov

July 31, 2020                               Attorneys for Defendant




                                        5
         Case 1:20-cv-00710-CFL Document 10 Filed 07/31/20 Page 6 of 6




                                   CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 31st day of July 2020, I caused to be

placed in the United States mail (first-class, postage prepaid) a copy of “Defendant’s Opposition

to Plaintiff’s Application to Proceed In Forma Pauperis and Defendant’s Motion to Stay

Deadlines” addressed as follows:

                                         Ricky Denton
                                         No. 51419-179
                                         P.O. Box 2099
                                       Pollack, LA 71467




                          /s/Steven C. Hough
